Title: James Madison to Nicholas P. Trist, 12 January 1827
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Jany. 12. 1827
                            
                        
                        I did not receive your two letters of the 8th & 9th. till last evening after the Mail for
                            Charlottesville had passed, and could not therefore sooner acknowledge them. The letters ought to have come to hand the day
                            before yesterday, and might then, have been answered by the mail of yesterday. How the failure happened, I know not.
                            That no time might be unneccessarily lost I sent the day before yesterday a special messenger to the post office,
                            and was answered that nothing had arrived for me. Yet the letters must have been there, or have proceeded to
                            Fredericksburg, and been sent back, which would be but barely possible, and of which there is no indication.
                        I am sorry for the trouble thrown on you of curing the flaw in the Report. The expedient applied answers
                            sufficiently well. I have pencilled a small change which if approved may be made. The Caption might be thought to cover
                            not more of the Report than what relates to the case of the Examination &c. The change makes the Examination
                            govern the time of a meeting having in view other objects in the Report. I repeat however that the change is not
                            essential. If any be proper, and a better modification occur, make it without scruple.
                        Some regret may be occasioned at Richmond by the delay in making the Report; but the weather must have
                            suggested the cause. What is most to be regretted is the prolonged absence of the letter of Mr J. Randolph, on the
                            subject of the Bust &c. which might have produced some interposition of the Legislature before the day of the
                            general sale, which I find by an advertisement in the last Central Gazette, is to include those articles. I had seen it
                            stated by Mr. Ritchie some time before, "from authority" that they were to be sent for sale elsewhere. I hope there is
                            some understanding in the case that will save the Bust at least from profanation, and leave to the Assembly an opportunity of
                            doing in this as well as in other respects what becomes them.
                        Your remarks on Hotel keepers, are held of course to be confidential. Having heard nothing yet from Genl.
                            Cocke, I know nothing of his views in relation to any of them, in or out of place. The actual posture of things, and the
                            reassembling of the Students so near at hand, present difficulties of different sorts, if the last arrangements are to be
                            revised
                        I am happy to find that the invader of your health was so quickly put to flight by the remedial prescription
                            of the Doctor. I hope his preventive one will be duly attended to, and be found equally efficacious.
                        Mrs. M. & myself rejoice in the continuance of favorable accounts from Boston, and look with pleasure
                            to the visit of which you have renewed the pledge. With affectionate respects
                        
                            
                                James Madison
                            
                        
                    I have signed the report, leaving a blank for the day of the Month, and put it
                            under a Cover large enough for the printed Code as well as the other documents to go with it.It may be proper to put in 2 Copies of the Enactments as there are 2 Houses, and if convenient a 3. for the
                            Governor